DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “at least one of Ra, Rb, Rc, Rd, Rx, Ry, and Rz”. Applicants are advised to amend this phrase to recite “at least one of Ra, Rb, Rc, Rd, Rx, Ry, or Rz”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites “at least one of L1, L2, and L3”. Applicants are advised to amend this phrase to recite “at least one of L1, L2, or L3”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites the phrase “a compound of claim 1”. Applicants are advised to amend this phrase to recite “the compound of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the groups RA1, RA2, RA3, etc. which renders the scope of the claim confusing given that neither claim 11 nor claim 9 from which claim 11 depends recites the chemical groups or structures encompassed by RA1, RA2, RA3, etc. Accordingly, it is unclear what chemical groups or structures are encompassed by RA1, RA2, RA3, etc. In the interests of compact prosecution, pending rectification/clarification of the above the groups RA1, RA2, RA3, etc. in claim 11 will be treated as being those recited in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Stoessel et al (US 2013/0082209, hereafter Stoessel ‘209).

Regarding claim 1, Stoessel ‘209 discloses an organometallic compound having the formula Ir(L10)3 (Page 123 – Table). Ligand L10 is given as (Page 50):


    PNG
    media_image1.png
    248
    209
    media_image1.png
    Greyscale
,
The substituent on the ligand corresponds to the Formula I of the claims:

    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale
,
 where the recited group R5 is H. The recited groups R2, R3, and R4 are C1 alkyls, and the recited group R1 is an alkyl having a tertiary carbon atom. From the compound of the reference, it is clear that the compound comprises an aromatic ring as recited in the present claims.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract, [0001], and [0008]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 

Regarding claim 2, Stoessel ‘209 teaches all the claim limitations as set forth above. Given that the reference discloses a phosphorescent emitter utilized in organic light emitting 

Regarding claim 3, Stoessel ‘209 teaches all the claim limitations as set forth above. From the discussion above, it is clear that the compound is a metal coordination complex having a metal-carbon bond.

Regarding claim 4, Stoessel ‘209 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the metal is Ir.

Regarding claim 5, Stoessel ‘209 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1 is an alkyl.

Regarding claim 6, Stoessel ‘209 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R2-R4 are alkyls.

Regarding claim 10, Stoessel ‘209 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses R as RA16, i.e.

    PNG
    media_image3.png
    215
    188
    media_image3.png
    Greyscale
.



Regarding claim 14, Stoessel ‘209 discloses an organic light emitting device comprising as anode, a cathode, and an emitter layer, i.e. an organic layer, disposed between the anode and cathode ([0088]–[0090]). The light emitting layer comprises an organometallic compound having the formula Ir(L10)3 (Page 123 – Table and Page 154 – Table 1 - Example 7). Ligand L10 is given as (Page 50):

    PNG
    media_image1.png
    248
    209
    media_image1.png
    Greyscale
,
The substituent on the ligand corresponds to the Formula I of the claims:

    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale
,
 where the recited group R5 is H. The recited groups R2, R3, and R4 are C1 alkyls, and the recited group R1 is an alkyl having a tertiary carbon atom. From the compound of the reference, it is clear that the compound comprises an aromatic ring as recited in the present claims.


Regarding claim 15, Stoessel ‘209 teaches all the claim limitations as set forth above. Given that the reference discloses that the compound is a phosphorescent compound and given that the reference discloses that the compound is utilized in a light emitting layer in the amount of 10 %, it is clear that the compound is an emissive dopant as recited in the present claims (Page 154 Table 1- Example 7).

Regarding claim 16, Stoessel ‘209 teaches all the claim limitations as set forth above. Additionally, it is noted that Example 7 in Table 1 utilizes M2 as the matrix material, i.e. a host. Compound M2 is given as (Page 164 – Table 3):

    PNG
    media_image4.png
    288
    387
    media_image4.png
    Greyscale
.
From the above, it is clear that the host compound comprises carbazole chemical species.

3 (Page 123 – Table and Page 154 – Table 1 - Example 7). Ligand L10 is given as (Page 50):

    PNG
    media_image1.png
    248
    209
    media_image1.png
    Greyscale
,
The substituent on the ligand corresponds to the Formula I of the claims:

    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale
,
 where the recited group R5 is H. The recited groups R2, R3, and R4 are C1 alkyls, and the recited group R1 is an alkyl having a tertiary carbon atom. From the compound of the reference, it is clear that the compound comprises an aromatic ring as recited in the present claims.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract, [0001], and [0008]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 

In light of the above, it is clear that Stoessel ‘209 anticipates the presently recited claims.

Claims 1-7, 10, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Stoessel et al (US 2015/0263297, hereafter Stoessel ‘297).

Regarding claim 1, Stoessel ‘297 discloses an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract, [0001], and [0008]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
Paragraph [0008] discloses organometallic compounds comprising ligand M(L)n given by Formulas (2), (3), and (4): 

    PNG
    media_image5.png
    222
    186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    167
    249
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    228
    258
    media_image7.png
    Greyscale
.
From the disclosed formulas, it is clear that the compounds have at least one aromatic ring. The compound comprise a substituent R given is given as ([0051] – R-12):

    PNG
    media_image8.png
    242
    306
    media_image8.png
    Greyscale
,
where “Lig” denotes the link of the alkyl group to the ligand (Page 17). The disclosed substituent corresponds to the recited substituent R where the recited groups R2, R3, and R4 are C1 alkyls; the recited group R5 is H; and the recited group R1 is an alkyl having a tertiary carbon atom.

Regarding claim 2, Stoessel ‘297 teaches all the claim limitations as set forth above. Given that the reference discloses a phosphorescent emitter utilized in organic light emitting devices, it is clear that the disclosed compound is capable of emitting light from a triplet excited state to a group singlet state at room temperature as recited in the present claim.

Regarding claim 3, Stoessel ‘297 teaches all the claim limitations as set forth above. From formulas (2)-(4), it is clear that the compound is a metal coordination complex having a metal-carbon bond.

Regarding claim 4, Stoessel ‘297 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal is Pt or Ir ([0032]).

Regarding claim 5, Stoessel ‘297 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1 is an alkyl.

Regarding claim 6, Stoessel ‘297 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R2-R4 are alkyls.

Regarding claim 7, Stoessel ‘297 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal is Pt or Ir ([0032]).

Regarding claim 10, Stoessel ‘297 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses R as RA16, i.e.

    PNG
    media_image3.png
    215
    188
    media_image3.png
    Greyscale
.

Regarding claim 19, Stoessel ‘297 teaches all the claim limitations as set forth above. Given that the reference discloses a compound, it is clear that the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Stoessel ‘297 discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0097]-[0100]). The light emitting layer comprises an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract, [0001], and [0008]). In light of this disclosure it is clear that the compound of the reference is capable of 
Paragraph [0008] discloses organometallic compounds comprising ligand M(L)n given by Formulas (2), (3), and (4): 

    PNG
    media_image5.png
    222
    186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    167
    249
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    228
    258
    media_image7.png
    Greyscale
.
From the disclosed formulas, it is clear that the compounds have at least one aromatic ring. The compound comprise a substituent R given is given as ([0051] – R-12):

    PNG
    media_image8.png
    242
    306
    media_image8.png
    Greyscale
,
where “Lig” denotes the link of the alkyl group to the ligand (Page 17). The disclosed substituent corresponds to the recited substituent R where the recited groups R2, R3, and R4 are C1 alkyls,; the recited group R5 is H; and the recited group R1 is an alkyl having a tertiary carbon atom.

Regarding claim 15, Stoessel ‘297 teaches all the claim limitations as set forth above. Given that the reference discloses that the compound is a phosphorescent compound and given that the reference discloses that the compound is utilized in a light emitting layer in the amount 

Regarding claim 18, Stoessel ‘297 discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0097]-[0100]). The light emitting layer comprises an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract, [0001], and [0008]). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
Paragraph [0008] discloses organometallic compounds comprising ligand M(L)n given by Formulas (2), (3), and (4): 

    PNG
    media_image5.png
    222
    186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    167
    249
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    228
    258
    media_image7.png
    Greyscale
.
From the disclosed formulas, it is clear that the compounds have at least one aromatic ring. The compound comprise a substituent R given is given as ([0051] – R-12):

    PNG
    media_image8.png
    242
    306
    media_image8.png
    Greyscale
,
where “Lig” denotes the link of the alkyl group to the ligand (Page 17). The disclosed substituent corresponds to the recited substituent R where the recited groups R2, R3, and R4 are C1 alkyls; the recited group R5 is H; and the recited group R1 is an alkyl having a tertiary carbon atom.

In light of the above, it is clear that Stoessel ‘297 anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2013/0082209, hereafter Stoessel ‘209) in view of Ma et al (US 2010/0237334).

The discussion with respect to Stoessel ‘209 as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 17, Stoessel ‘209 teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’G), e.g.

    PNG
    media_image9.png
    231
    308
    media_image9.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Stoessel ‘209 and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Stoessel ‘209 with a reasonable expectation of success.

Claims 7-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2015/0263297, hereafter Stoessel ‘297).

The discussion with respect to Stoessel ‘297 as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 7, Stoessel ‘297 teaches all the claim limitations as set forth above. Additionally, the reference discloses that compound has the formula M(L)n(L’)m, where n is [1-1) x(L2)y(L3)z, where z is zero (0), x corresponds of n and is [1-3], and y corresponds to m and is [0-2]. When x is three (3), the formula of the compound is M(L)3, where L is given as formula (3) of the reference:

    PNG
    media_image7.png
    228
    258
    media_image7.png
    Greyscale
.
Thus, the reference discloses recited formula M(L1)3, where L1 is: 

    PNG
    media_image10.png
    217
    189
    media_image10.png
    Greyscale

where Y1-Y4 are given by X, where X is CR, where R, corresponding to the recited group Ra, is H ([0011]); Y9-Y11 are given by X and are CR and N, where R, corresponding to the recited group Rc is H or given by substituent R-12 of the reference, i.e.

    PNG
    media_image8.png
    242
    306
    media_image8.png
    Greyscale
.
The recited groups Y6 and Y7 are C, and the recited groups Y5 and Y8 are given by CR or N. The recited group Rb is given by R. 
The reference requires that the compound comprises a fused ring given by formula (3) ([0016]), i.e.

    PNG
    media_image11.png
    127
    112
    media_image11.png
    Greyscale
.
This fused ring system is exemplified by Formula (5-A) ([0043]), i.e.

    PNG
    media_image12.png
    130
    140
    media_image12.png
    Greyscale
,
where R1 and R3 are C1-20 alkyls ([0012] and [0020]). Thus, in the compound of the reference, the recited group Rb are alkyl groups that fuse to form a ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 

Regarding claim 8, Stoessel ‘297 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal is Pt ([0032]). Thus, the reference discloses the compound Pt(L1)2.

Regarding claim 16, Stoessel ‘297 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a matrix material, i.e. a host such as dibenzofuran ([0103]).
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.


While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2015/0263297, hereafter Stoessel ‘297) as applied to claims 7-8, 16, and 20 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Stoessel ‘297 as set forth in Paragraph 15 above is incorporated here by reference.

Regarding claim 17, Stoessel ‘297 teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).


    PNG
    media_image9.png
    231
    308
    media_image9.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Stoessel ‘297 and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Stoessel ‘297 with a reasonable expectation of success.

Claims 1-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 1, Kwong et al discloses the following compounds ([0007] – I and III):

    PNG
    media_image13.png
    330
    334
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    416
    426
    media_image14.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image15.png
    101
    135
    media_image15.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –CH2-C(CH3)(CH3)X, where X is a cyclic alkyl such as cyclohexyl ([0169]), i.e.

    PNG
    media_image16.png
    202
    147
    media_image16.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image17.png
    298
    296
    media_image17.png
    Greyscale
,
where R1 and R5 are H, R3 and R4 are methyl and R2 is cyclohexyl, i.e. a cycloalkyl.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses a phosphorescent emitter utilized in organic light emitting devices, it is clear that the disclosed compound is capable of emitting light from a triplet excited state to a group singlet state at room temperature as recited in the present claim.

Regarding claim 3, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the following compound:

    PNG
    media_image13.png
    330
    334
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    416
    426
    media_image14.png
    Greyscale
.
From the above, it is clear that the compound of the reference is a metal coordination complex having a metal-carbon bond.

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal is Ir ([0018]).

1 is H,

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R3 and R4 are methyl, and the recited group R2 is cyclohexyl

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image14.png
    416
    426
    media_image14.png
    Greyscale
,
corresponding to the recited formula M(L1)x(L2) y(L3)z, where is zero (0); x is given by n and is [1-3] ([0016]); recited ligand L2 is given (A1-A2), where y is given by (m-n), where m is formal charge of the metal ([0015]). Thus, for Ir, (m-n) is 0, 1, or 2. 
	Thus, the reference discloses the compound as M(L1)3, while L1 is:

    PNG
    media_image18.png
    454
    437
    media_image18.png
    Greyscale
,
where Y1-Y10 are C; Ra is H; and Rb is a substituent R given by Formula (I) of the present claims.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound corresponding to the recited formula Ir(L1)2(L2). The ligand L2 is given by (A1-A2) as given by ([0019]):

    PNG
    media_image19.png
    197
    106
    media_image19.png
    Greyscale
.
This ligand corresponds to the recited ligand:

    PNG
    media_image20.png
    272
    319
    media_image20.png
    Greyscale
,
where Ry is H, and Rx and Rz are given by R11 and are H or a C1-20 alkyl ([0012])



    PNG
    media_image21.png
    414
    410
    media_image21.png
    Greyscale
or 
    PNG
    media_image14.png
    416
    426
    media_image14.png
    Greyscale

where L1 corresponds to the recited ligand LA type 4 or LA type2:

    PNG
    media_image22.png
    162
    137
    media_image22.png
    Greyscale
or 
    PNG
    media_image23.png
    133
    145
    media_image23.png
    Greyscale
.
The group G is the aromatic ring benzene and where one of R1-R4 contains the recited group R.

Regarding claim 10, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses R for formula I as:

    PNG
    media_image16.png
    202
    147
    media_image16.png
    Greyscale
,
corresponding to recited RA68:

    PNG
    media_image24.png
    110
    74
    media_image24.png
    Greyscale
.

Regarding claim 11, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand LA as:

    PNG
    media_image23.png
    133
    145
    media_image23.png
    Greyscale
.
This corresponds to the ligand:

    PNG
    media_image25.png
    115
    139
    media_image25.png
    Greyscale



    PNG
    media_image16.png
    202
    147
    media_image16.png
    Greyscale
,
corresponding to recited RA68:

    PNG
    media_image24.png
    110
    74
    media_image24.png
    Greyscale
.
Thus, the reference discloses ligand LA390, where R3 is given by RA58 and R4 is H.

Regarding claim 12, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image21.png
    414
    410
    media_image21.png
    Greyscale
,
corresponding to the recited formula M(LA)2(LA) ([0016]). The recited ligand LB is given by (A1-A2) and is exemplified as ([0019]):

    PNG
    media_image19.png
    197
    106
    media_image19.png
    Greyscale
,
where R11 is H or a C1-20 alkyl. Thus, the reference discloses the ligand:

    PNG
    media_image26.png
    115
    100
    media_image26.png
    Greyscale
,
where the recited group R3 is H and the recited groups R1 and R2 are given by R11 and are RD1, i.e. methyl. Thus, the reference discloses a compound comprising ligand LC1 of the claims.

i)3 of the claims.

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses a compound, the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [01080]. The light emitting layer comprises the following compound ([0007] – I and III):

    PNG
    media_image13.png
    330
    334
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    416
    426
    media_image14.png
    Greyscale
,
where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as 

    PNG
    media_image15.png
    101
    135
    media_image15.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –CH2-C(CH3)(CH3)X, where X is a cyclic alkyl such as cyclohexyl ([0169]), i.e.

    PNG
    media_image16.png
    202
    147
    media_image16.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image17.png
    298
    296
    media_image17.png
    Greyscale
,
where R1 and R5 are H, R3 and R4 are methyl and R2 is cyclohexyl, i.e. a cycloalkyl.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emissive layer. Additionally, the reference discloses that the compound is a phosphorescent dopant (Abstract and [0085]). Accordingly, the reference discloses that the compound is an emissive dopant as recited in the present claims.

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that light emitting layer comprises a host such as CBP ([0085]). CBP has the following structure:

    PNG
    media_image27.png
    229
    136
    media_image27.png
    Greyscale
.
Thus, it is clear that the host comprises a carbazole group as recited in the present claim.

Regarding claim 18, Kwong et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [01080]. The light emitting layer comprises the following compound ([0007] – I and III):

    PNG
    media_image13.png
    330
    334
    media_image13.png
    Greyscale
 
and

    PNG
    media_image14.png
    416
    426
    media_image14.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image15.png
    101
    135
    media_image15.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –CH2-C(CH3)(CH3)X, where X is a cyclic alkyl such as cyclohexyl ([0169]), i.e.

    PNG
    media_image16.png
    202
    147
    media_image16.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image17.png
    298
    296
    media_image17.png
    Greyscale
,
where R1 and R5 are H, R3 and R4 are methyl and R2 is cyclohexyl, i.e. a cycloalkyl.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) as applied to claims 1-16, and 18-19 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Kwong et al as set forth in Paragraph 18 above is incorporated here by reference.

Regarding claim 17, Kwong et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’G), e.g.

    PNG
    media_image9.png
    231
    308
    media_image9.png
    Greyscale
.
1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kwong et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Kwong et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767